Citation Nr: 0405455	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right forearm fracture with elbow impairment, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder acromioclavicular (AC) joint, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to service connection (for treatment 
purposes) for residuals of in-service dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had unverified active service from April 1973 to 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The issues of entitlement to a rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease; a 
rating in excess of 10 percent for residuals of a right 
forearm fracture with elbow impairment; and entitlement to 
service connection (for treatment purposes) for dental injury 
due to in-service trauma, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran's right shoulder AC joint is not shown to be 
manifested by nonunion of the clavicle or scapula with loose 
movement, dislocation, limitation of motion at shoulder 
level, or X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with incapacitating 
exacerbations. 


CONCLUSION OF LAW

The schedular criteria for a rating evaluation in excess of 
10 percent for traumatic arthritis of the right shoulder AC 
joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5010-5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 2002 statement of the case and a 
supplemental statement of the case issued in January 2003, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a November 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received 
and the veteran was provided with VA examinations in June 
2000, October 2002, and December 2002.  

The Board notes that the Court in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In the present case, veteran filed his claim in 
July 2000 and the RO issued its rating decision in October 
2001.  The veteran was not provided notice of the VCAA and 
VA's duty to assist him in the development of his claim until 
November 2002, after the initial adjudication of his claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
January 2003 supplemental statement of the case provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; VA outpatient 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking an increased rating for his service-
connected traumatic arthritis of the right shoulder AC joint, 
currently evaluated as 10 percent disabling.  He contends 
that his disorder is more severe than currently evaluated, 
and has appealed for an increased rating.  

The veteran is currently assigned a 10 percent disability 
rating for traumatic arthritis of the right shoulder AC joint 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 (2003).  Under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2003).  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned for arthritis wit X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating will be assigned for arthritis with X-ray 
evidence of involvement with 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

Further, under Diagnostic Code 5203, a 10 percent disability 
rating is assigned for malunion of the clavicle or scapula.  
A 10 percent disability rating is also warranted for nonunion 
of the minor or major clavicle or scapula without loose 
movement.  A 20 percent disability rating is assigned for 
nonunion of the minor or major clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  See 38 
C.F.R. § 4.71a (2003). 

An additional diagnostic code that may be applicable in the 
present case is 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
This code contemplates a 20 percent disability rating for 
limitation of motion of the major or minor arm at shoulder 
level.  A 30 percent disability rating is warranted for 
limitation of motion of the major arm midway between side and 
shoulder level.  Finally, a 40 percent disability rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  

At a June 2000 VA neurological examination, the veteran 
reported mild to moderate, intermittent pain on his right 
side, radiating down through his right shoulder.  He 
indicated that the pain was associated with numbness and 
"deadness sensation" extending from his shoulder to the 
right arm and forearm and into all 5 fingers.  He denied 
tingling, weakness, and object dropping from his right hand.  
He indicated that the pain increased with frequent use, heavy 
lifting, or repetitive movement.  Upon examination, the 
veteran had normal cervical lordosis with no tenderness with 
palpation or percussion above the spinal cervical processes.  
Axial compression on the head and lateral neck flexion did 
not produce any symptoms.  In addition, there was no 
significant muscle atrophy, hypertrophy, or asymmetry between 
the two upper extremities.  The examiner assessed that the 
right upper extremity had pain and numbness.  The examiner 
further commented that the veteran's symptoms appeared to be 
mild to moderate in nature.  

A June 2000 X-ray of the veteran's right shoulder showed 
degenerative changes at the AC joint.  A minor narrowing of 
the joint space between the humeral head and acromion was 
also seen.  There was no evidence of recent fracture or 
dislocation.  A separate radiological report showed no 
abnormalities or bone metastasis.  

A January 2001 treatment report noted that the veteran had 
tenderness over the AC joint, though range of motion 
reportedly was fairly good.  

An October 2002 VA examination report noted that the veteran 
was right-hand dominant.  At that time, he complained of pain 
in his right shoulder and stated that he had difficulty 
sleeping.  He denied taking prescription medication for the 
pain.  Functionally, the veteran asserted that he could not 
throw a ball and he stated that driving a car caused tingling 
and aching.  He indicated that he was employed as a photo 
technician and that he had no significant problems with his 
arm in that particular job.  Upon examination, the veteran's 
right shoulder range of motion revealed abduction to 80 
degrees, adduction to 138 degrees, forward flexion to 110 
degrees, internal rotation to 60 degrees, and external 
rotation to 74 degrees with complaints of pain.  An X-ray 
showed no evidence of recent fracture or dislocation.  
Arthritic changes of the AC joint and a minor narrowing of 
the joint space between the humeral head and the acromion was 
observed with no additional abnormalities.  There was also 
lucency by the humeral head with effacement of the 
trabeculation.  A bone scan impression showed no abnormality 
to indicate bony metastasis of the right humerus.  
Ultimately, the veteran was diagnosed with right arm 
degenerative joint disease.  

At his December 2002 VA examination, the veteran complained 
of intermittent pain.  He denied using any corrective aids or 
sling, and denied having surgery, dislocation, or 
subluxation.  Upon examination, his right shoulder revealed 
no observable or palpable deformities.  There was also no 
tenderness to palpation or crepitus with motion.  Range of 
motion revealed abduction to 172 degrees, adduction to 28 
degrees, forward flexion to 175 degrees, external rotation to 
85 degrees, and internal rotation to 82 degrees.  An X-ray 
was "normal."  The veteran was ultimately diagnosed with a 
"painful right shoulder."  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for traumatic 
arthritis of the right shoulder AC joint.  As such, the 
appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010.  However, the evidence of record has 
not demonstrated that the veteran's right shoulder disability 
has been manifested by nonunion or dislocation of the 
clavicle or scapula.  The June 2000 X-ray report noted that 
there was no evidence of fracture or dislocation.  Such 
findings were confirmed by the veteran's own assertions in 
December 2002 when he denied any dislocation or subluxation 
of his right shoulder.  As such, an increased rating is not 
warranted under Diagnostic Code 5203.  

The Board has also considered the veteran's right shoulder 
disability under 38 C.F.R. §  4.71a, Diagnostic Code 5201, 
evaluating limitation of motion.  The veteran's right 
shoulder range of motion was noted as being "fairly good" 
in January 2001.  In October 2002, range of motion testing 
revealed abduction to 80 degrees, adduction to 138 degrees, 
forward flexion to 110 degrees, internal rotation to 60 
degrees, and external rotation to 74 degrees with complaints 
of pain.  In December 2002, range of motion testing showed 
abduction to 172 degrees, adduction to 28 degrees, forward 
flexion to 175 degrees, external rotation to 85 degrees, and 
internal rotation to 82 degrees.  The Board notes that a 
rating in excess of 10 percent under Diagnostic Code 5201 
requires limitation of motion of the arm at shoulder level.  
While abduction on the October 2002 examination was below 
shoulder level, adduction was to 138 degrees and forward 
flexion was to 110 degree.  Moreover, on subsequent VA 
examination in December 2002, abduction was to 172 degrees.  
Thus, the Board finds that overall the medical evidence of 
record does not show limitation of motion of the arm at the 
shoulder level.  Thus, an increased rating is not warranted 
under Diagnostic Code 5201.

Similarly, while the Board has considered the provisions of 
Diagnostic Code 5202 (other impairment of the humerus) and 
Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation), the evidence as set forth above does not 
demonstrate malunion, fibrous union, or nonunion of the 
humerus, nor does it show recurrent dislocation of the 
humerus at the scapulohumeral joint, as such findings relate 
to the appellant's service-connected right shoulder 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2003).

Finally, the veteran's right shoulder disability does not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5010.  The evidence has not shown that the veteran's 
disability is manifested by X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  X-ray evidence has 
shown degenerative joint disease in the right shoulder.  
However, there is no evidence of arthritis in another major 
joint or minor joint groups and no evidence of incapacitating 
exacerbations.  In addition, the veteran has not cited any 
incapacitation from his right shoulder.  Instead, in October 
2002 he asserted that his right arm has not caused any 
significant problems at work.  

The Board has also considered the veteran's right shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca infra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for 
traumatic arthritis of the right shoulder AC joint and the 
claim is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right shoulder AC joint is denied.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to a rating in excess 
of 40 percent for lumbosacral strain with degenerative disc 
disease; entitlement to a rating in excess of 10 percent for 
residuals of a right forearm fracture with elbow impairment; 
and entitlement to service connection (for treatment 
purposes) for a dental injury due to in-service trauma.  

The veteran filed his claim of entitlement to an increased 
rating for lumbosacral strain with degenerative disc disease 
in July 2000.  The veteran's claim was originally adjudicated 
under Diagnostic Code 5295.  However, the RO later 
recharacterized the disability and re-rated it under 
Diagnostic Code 5293 in November 2002.  The Schedule for 
Rating Disabilities pertaining to the spine under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended and rewritten, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  This change became effective during the 
veteran's appeal and takes into account both orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  It does not appear from the claims 
folder that the veteran was notified of these changes.  The 
Schedule for Rating Disabilities pertaining to the spine 
changed again, effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243).  The veteran has not been notified 
of these changes either.  As such, additional development of 
the medical evidence is required as a result of the changes 
in the rating criteria.  Additional examination is also 
necessary to properly adjudicate the veteran's claim. 

The veteran was afforded several VA examinations, most 
recently in October 2002; however, the record does not 
contain a current examination that takes into account the new 
criteria established to rate low back pain with 
radiculopathy, or intervertebral disc syndrome, such as the 
total duration and of incapacitating episodes over the past 
12 months or all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).  Similarly, in light of the fact that the rating 
criteria for evaluating diseases and injuries of the spine 
again changed on September 26, 2003, the Board finds a new VA 
examination would be appropriate so that the veteran's 
lumbosacral strain with radiculopathy can be properly 
evaluated in terms pertinent to these new criteria, 
specifically, intervertebral disc syndrome or any associated 
objective neurologic abnormalities, such as bowel or bladder 
impairment.  In addition, the record does not indicate 
whether the veteran's age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, affect his normal range of motion of the thoracolumbar 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  

With respect to the veteran's claim of entitlement to an 
increased rating for residuals of a right forearm fracture 
with elbow impairment, the Board notes that VA outpatient 
treatment records dated July 2000 to October 2002 were 
received in support of the veteran's claim.  This evidence 
was not previously of record and has been associated with the 
claims file.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Federal 
Circuit Court held, in pertinent part, that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  In the instant case, the RO 
has not considered the additional evidence that has been 
added to the record for the veteran's claim of entitlement to 
an increased rating for residuals of a right forearm fracture 
with elbow impairment.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In addition, it does not appear that the 
veteran has waived initial RO consideration.  

Finally, with respect to the veteran's claim of entitlement 
to service connection (for treatment purposes) for a dental 
injury due to in-service trauma, it appears as though a VA 
examination may be necessary.  In October 2001, the RO denied 
the veteran's claim and stated that the veteran had failed to 
report for a VA examination which might have been material to 
the outcome of his claim.  At that time, additional claims 
were denied due to veteran's failure to report for VA 
examinations.  In his April 2002 notice of disagreement, the 
veteran asserted that he had given notification that he would 
not be able to attend his scheduled examinations and told 
that his examinations would be rescheduled.  He was not 
rescheduled for another dental examination despite being 
scheduled for additional examinations for other pending 
claims.  As such, the Board has determined that a VA 
examination is necessary to adjudicate the veteran's claim of 
entitlement to service connection (for treatment purposes) 
for a dental injury due to in-service trauma. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his lumbosacral strain 
with degenerative disc disease.  Any 
tests or procedures deemed necessary 
(including x-rays) should be conducted.  
The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the spine affected should be 
noted, as should muscle spasm, guarding, 
or abnormal gait.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  The examiner should report all 
signs and symptoms necessary for rating 
the low back condition under the latest 
rating criteria. 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dental 
examination.  Any and all indicated 
evaluations, studies, and tests, 
including X-rays, deemed necessary by the 
examiner should be accomplished.  The 
examiner should specifically identify 
each current mouth or jaw disability.  
With respect to each diagnosed 
disability, the examiner should indicate 
whether such disability is, as least as 
likely as not, the result of disease or 
injury incurred in or aggravated during 
service, to include the documented trauma 
to anterior teeth in July 1985.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the 
veteran's claims, including all 
additional evidence that has been added 
to the record since issuance of the 
November 2002 supplemental statement of 
the case.  The veteran's lumbosacral 
strain with degenerative disc disease 
claim should also be reviewed under the 
applicable diagnostic code of 38 C.F.R. 
§ 4.71a, in effect before and after 
September 23, 2002, and in effect on 
September 26, 2003, if applicable.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                      
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



